— In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground of permanent neglect, the petitioner and Marc Anthony McC. *691separately appeal from an order of the Family Court, Queens County (Bogacz, J.), dated December 2, 2003, which, after a fact-finding hearing, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The record supports the Family Court’s conclusion that the petitioner failed to prove by clear and convincing evidence that the mother permanently neglected her child within the meaning of Social Services Law § 384-b (7) (a). There was insufficient evidence to conclude that the mother did not, for a period of one year, maintain contact with and plan for the future of her child (see Social Services Law § 384-b [7] [a]). The record reveals that at the time of the fact-finding hearing, the mother had completed every aspect of her service plan. Accordingly, the petition was properly denied and the proceeding dismissed. Adams, J.P., Santucci, Goldstein and Crane, JJ., concur.